DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a via hole and a connection electrode” as in claim 7 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Note: Specification in paragraph [0069] describes “…includes a via hole 1233 and a connection electrode 124…” when referring to Fig 6; however Fig 6 does not show elements 1233 and 124 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "substantially the same" in claim 11, line 4, is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how much area of the display module is similar to that of fingerprint identification module.
Regarding claim 18 which is claiming both a driving method and finger identification module according to claim 1, rendering the claim indefinite, the claim as 
Regarding claim 19-20 which are dependent upon claim 18 and are rejected for the same reasons as provided for claim 18 above.
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 12, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strohmann et al. (2018/0276440) in view of Shelton et al. (2017/0194934).

Regarding claim 1, Strohmann a fingerprint identification module, comprising: a plurality of ultrasonic wave receiving sensors (103; Fig 1; para [0077] the ultrasonic sensor system 102 may include an ultrasonic sensor array 103. para [0111] the ultrasonic sensor array 103 may include an array of pixel input electrodes and sensor pixels formed in part from TFT- or silicon-based circuitry, an overlying piezoelectric receiver layer 520 of piezoelectric material such as PVDF or PVDF-TrFE, and an upper electrode layer positioned on the piezoelectric receiver layer 520, which will sometimes be referred to herein as a receiver bias electrode 522. Examples of suitable ultrasonic transmitters and ultrasonic receiver arrays are described below with reference to FIGS. 20A-20C), configured to receive an ultrasonic wave (para [0079] The control system 106 may be capable of receiving and processing data from the ultrasonic sensor system 102, e.g., from the ultrasonic sensor array 103); and at least one ultrasonic wave transmitting sensor (105; Fig 1; para [0078] the ultrasonic transmitter 105), configured to transmit an ultrasonic wave (para [0077] In some examples, as suggested by the dashed lines within the ultrasonic sensor system 102, the ultrasonic sensor system 102 may include an ultrasonic sensor array 103 and a separate ultrasonic transmitter 105. In some such examples, the ultrasonic transmitter 105 may include an ultrasonic plane-wave generator, such as those described below.), wherein each of the plurality of ultrasonic wave receiving sensors comprises a first piezoelectric material layer (para [0078] For example, in some implementations, the ultrasonic sensor system 102 may include a piezoelectric receiver layer, such as a layer of PVDF polymer or a layer of PVDF-TrFE copolymer. para [0112] the ultrasonic sensor system may include a piezoelectric receiver layer, such as a layer of PVDF polymer or a layer of PVDF-TrFE copolymer.), each of the at least one ultrasonic wave transmitting sensor comprises a second piezoelectric material layer (para [0078] In some implementations, a separate piezoelectric layer may serve as the ultrasonic transmitter. para [0112] In some implementations, a separate piezoelectric layer may serve as the ultrasonic transmitter). Strohmann also further teaches in some implementations, the ultrasonic sensor system may include a piezoelectric receiver layer, such as a layer of PVDF polymer or a layer of PVDF-TrFE copolymer. In some para [0112]).

Strohmann fails to explicitly, a material of the first piezoelectric material layer is different from a material of the second piezoelectric material layer; as claimed.

Shelton teaches an ultrasound transducer comprising a material of the first piezoelectric material layer is different from a material of the second piezoelectric material layer (para [0019] The transducer includes first and second piezoelectric layers made of corresponding different first and second piezoelectric materials).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the sensor of Strohmann with the teachings of Shelton, because using different material will result in transducer performance can be optimized to both transmit and receive sound, thus improving device/sensor accuracy (Shelton: para [0018]).

Regarding claim 2, Strohmann teaches the fingerprint identification module wherein a piezoelectric receiver layer, such as a layer of PVDF polymer or a layer of PVDF-TrFE copolymer. In some implementations, a separate piezoelectric layer may serve as the ultrasonic transmitter. In some implementations, a single piezoelectric layer may serve as both a transmitter and a receiver. In some implementations that include a piezoelectric layer, other piezoelectric materials may be used in the piezoelectric layer, such as aluminum nitride (AlN) or lead zirconate titanate (PZT) (para [0078]).

Strohmann fails to explicitly teach wherein the second piezoelectric material layer has a piezoelectric strain constant greater than that of the first piezoelectric material layer; as claimed.
However, as explained for claim 1 above, Shelton teaches the ultrasonic transducer comprising a material of the first piezoelectric material layer is different from a material of the second piezoelectric material layer. Shelton also teaches PZT is chosen as the transmitter mode piezoelectric layer 6 due to its favorable transverse piezoelectric coefficient, e.sub.31, which is approximately 15.times. larger (para [0022]).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the sensor of Strohmann with the teachings of Shelton, because using different material will result in transducer performance can be optimized to both transmit and receive sound, thus improving device/sensor accuracy (Shelton: para [0018]). Further such combination will result in device wherein the second piezoelectric material layer has a piezoelectric strain constant greater than that of the first piezoelectric material layer; due to the inherent characteristics/property of PVDF as used for receive layer (Strohmann) and PZT being used for transmit layer (Shelton). (Evidential support for such can be found in Kojima et al. (2019/0184426) and Sinelnikov (2018/0317950) which describes piezoelectric strain constant and piezoelectric voltage constant of different materials).

Regarding claim 3, Strohmann teaches the fingerprint identification module wherein a piezoelectric receiver layer, such as a layer of PVDF polymer or a layer of PVDF-TrFE other piezoelectric materials may be used in the piezoelectric layer, such as aluminum nitride (AlN) or lead zirconate titanate (PZT) (para [0078]).

Strohmann fails to explicitly teach wherein the first piezoelectric material layer has a piezoelectric voltage constant greater than that of the second piezoelectric material layer; as claimed.
However, as explained for claim 1 above, Shelton teaches the ultrasonic transducer comprising a material of the first piezoelectric material layer is different from a material of the second piezoelectric material layer. Shelton also teaches PZT is chosen as the transmitter mode piezoelectric layer 6 due to its favorable transverse piezoelectric coefficient, e.sub.31, which is approximately 15.times. larger (para [0022]).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the sensor of Strohmann with the teachings of Shelton, because using different material will result in transducer performance can be optimized to both transmit and receive sound, thus improving device/sensor accuracy (Shelton: para [0018]). Further such combination will result in device wherein the first piezoelectric material layer has a piezoelectric voltage constant greater than that of the second piezoelectric material layer; due to the inherent characteristics/property of PVDF as used for receive layer (Strohmann) and PZT being used for transmit layer (Shelton). (Evidential support for such can be found in Kojima et al. (2019/0184426) and 

Regarding claim 4, Strohmann teaches the fingerprint identification module according to claim 2, wherein a material of the first piezoelectric material layer comprises a polyvinylidene fluoride (para [0078] For example, in some implementations, the ultrasonic sensor system 102 may include a piezoelectric receiver layer, such as a layer of PVDF polymer).
Strohmann fails to teaches, a material of the second piezoelectric material layer comprises an aluminum nitride or a lead zirconate titanate piezoelectric ceramic; as claimed.
Shelton teaches the ultrasonic transducer wherein a material of the second piezoelectric material layer comprises an aluminum nitride or a lead zirconate titanate piezoelectric ceramic (para [0022] In this embodiment, PZT is chosen as the transmitter mode piezoelectric layer 6 due to its favorable transverse piezoelectric coefficient).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the sensor of Strohmann with the teachings of Shelton, because using different material will result in transducer performance can be optimized to both transmit and receive sound, thus improving device/sensor accuracy (Shelton: para [0018]).

Regarding claim 5, Strohmann teaches the fingerprint identification module according to claim 1, wherein each of the plurality of ultrasonic wave receiving sensors further 522; Fig 5) and a second receiving electrode (103; Fig 5), the first receiving electrode is located on a side of the first piezoelectric material layer (520; Fig 5), the second receiving electrode is located on a side of the first piezoelectric material layer away from the first receiving electrode (Fig 5), and each of the at least one ultrasonic wave transmitting sensor further comprises a first transmitting electrode (503; Fig 5) and a second transmitting electrode (505; Fig 5), the first transmitting electrode is located on a side of the second piezoelectric material layer (504; Fig 5), the second transmitting electrode is located on a side of the second piezoelectric material layer away from the first transmitting electrode (Fig 5).
Note: Additionally prior art Shelton also teaches the wherein each of the plurality of ultrasonic wave receiving sensors further comprises a first receiving electrode (21; Fig 3A) and a second receiving electrode (18B; Fig 3A), the first receiving electrode is located on a side of the first piezoelectric material layer (20; Fig 3A), the second receiving electrode is located on a side of the first piezoelectric material layer away from the first receiving electrode (Fig 3A; Fig 3B), and each of the at least one ultrasonic wave transmitting sensor further comprises a first transmitting electrode (22; Fig 3A) and a second transmitting electrode (18A; Fig 3A), the first transmitting electrode is located on a side of the second piezoelectric material layer (19; Fig 3A), the second transmitting electrode is located on a side of the second piezoelectric material layer away from the first transmitting electrode (Fig 3A).

Regarding claim 6, Strohmann teaches the fingerprint identification module according to claim 5, further comprising: a base substrate (see illustrated Fig 5 below), located on Fig 5 shows the illustrated base substrate is away from 520), and comprising a contact surface (as it can be seen in Fig 5, the surface wherein finger 506 is touching is contact surface) configured to be contacted by a fingerprint (Fig 5), wherein the first transmitting electrode is located on a side of the second receiving electrode away from the base substrate (Fig 5 also shows electrode 503 is on the side of second receiving electrode)

    PNG
    media_image1.png
    598
    736
    media_image1.png
    Greyscale



Strohmann fails to teach wherein the first transmitting electrode and the first receiving electrode are provided in a same layer, the second transmitting electrode and the second receiving electrode are provided in a same layer; as claimed.
Shelton teaches the ultrasonic transducer wherein the first transmitting electrode (22; Fig 3A) and the first receiving electrode (21; Fig 3A) are provided in a same layer (view of Fig 3A shows 22 and 21 being in a same layer. Para [0024] An upper electrode layer formed over the transmitter piezoelectric material 19 and receiver piezo electric material 20 is patterned to form a corresponding transmitter electrode 22 and receiver electrode 21), the second transmitting electrode (18A; Fig 3A) and the second receiving electrode (18B; Fig 3A) are provided in a same layer (Fig 3A; para [0024] The transmitter piezoelectric material 19 and a receiver piezoelectric material 20 are formed on a lower electrode layer 18 that is patterned into two bottom electrodes 18A, 18B.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the sensor of Strohmann with the teachings of Shelton, because using different material will result in transducer performance can be optimized to both transmit and receive sound, thus improving device/sensor accuracy (Shelton: para [0018]).



Strohmann fails to teach wherein each of the at least one ultrasonic wave transmitting sensor further comprises: a cavity, located on a side of the second transmitting electrode away from the second piezoelectric material layer; as claimed.
Shelton teaches the ultrasonic transducer wherein each of the at least one ultrasonic wave transmitting sensor further comprises: a cavity (23; Fig 3A; para [0025] In this example the transmitter piezoelectric material 19, transmitter electrode 22, receiver piezoelectric material 20 and receiver electrode 21 are formed over an opening 23 in the substrate 16. The opening frees structural layer 17 from the substrate 16, allowing the membrane to vibrate.), located on a side of the second transmitting electrode (18A; Fig 3A) away from the second piezoelectric material layer (19; Fig 3A).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the sensor of Strohmann with the teachings of Shelton, because using different material will result in transducer performance can be optimized to both transmit and receive sound, thus improving device/sensor accuracy (Shelton: para [0018]).

Regarding claim 18, Strohmann teaches a driving method of the fingerprint identification module according to claim 1, comprising: driving the at least one ultrasonic wave transmitting sensor to transmit an ultrasonic wave (para [0154] Ultrasonic waves may be generated by applying a voltage to the piezoelectric layer to expand or contract the layer, depending upon the signal applied, thereby generating a plane wave.); and driving the plurality of ultrasonic wave receiving sensors to receive an ultrasonic wave reflected by a fingerprint (para [0156] In the illustrated implementation, a receiver bias electrode 39 is disposed on a side of the piezoelectric receiver layer 36 proximal to platen 40. The receiver bias electrode 39 may be a metallized electrode and may be grounded or biased to control which signals may be passed to the array of sensor pixel circuits 32. Ultrasonic energy that is reflected from the exposed (top) surface of the platen 40 may be converted into surface charge by the piezoelectric receiver layer 36. The generated surface charge may be coupled to the pixel input electrodes 38 and underlying sensor pixel circuits 32. The charge signal may be amplified or buffered by the sensor pixel circuits 32 and provided to the control system 106. Para [0158] The control system 106 may be capable of controlling the ultrasonic transmitter 20 and/or the ultrasonic receiver 30 to obtain ultrasonic data, which may include fingerprint data. According to some implementations, the control system 106 may be capable of providing functionality such as that described herein with reference to FIGS. 1-18).

Regarding claim 12, Strohmann teaches a manufacturing method of a fingerprint identification module (102; Fig 5), comprising: providing a base substrate (see illustrated Fig 5 below); forming a plurality of ultrasonic wave receiving sensors (103; Fig 1; para [0077] the ultrasonic sensor system 102 may include an ultrasonic sensor array 103. para [0111] the ultrasonic sensor array 103 may include an array of pixel input electrodes and sensor pixels formed in part from TFT- or silicon-based circuitry, an overlying piezoelectric receiver layer 520 of piezoelectric material such as PVDF or PVDF-TrFE, and an upper electrode layer positioned on the piezoelectric receiver layer 520, which will sometimes be referred to herein as a receiver bias electrode 522. Examples of suitable ultrasonic transmitters and ultrasonic receiver arrays are described below with reference to FIGS. 20A-20C) on a side of the base substrate (Fig 5); and forming at least one ultrasonic wave transmitting sensor (105; Fig 1; para [0078] the ultrasonic transmitter 105; Fig 5) on a side of the base substrate where the plurality of the ultrasonic wave receiving sensors are formed (Fig 5), wherein each of the plurality of ultrasonic wave receiving sensors comprises a first piezoelectric material layer (para [0078] For example, in some implementations, the ultrasonic sensor system 102 may include a piezoelectric receiver layer, such as a layer of PVDF polymer or a layer of PVDF-TrFE copolymer. para [0112] the ultrasonic sensor system may include a piezoelectric receiver layer, such as a layer of PVDF polymer or a layer of PVDF-TrFE copolymer.), each of the at least one ultrasonic wave transmitting sensors comprises a second piezoelectric material layer (para [0078] In some implementations, a separate piezoelectric layer may serve as the ultrasonic transmitter. para [0112] In some implementations, a separate piezoelectric layer may serve as the ultrasonic transmitter). Strohmann also further teaches in some implementations, the ultrasonic sensor system may include a piezoelectric receiver layer, such as a layer of PVDF polymer or a layer of PVDF-TrFE copolymer. In some para [0112]).


    PNG
    media_image1.png
    598
    736
    media_image1.png
    Greyscale

Strohmann fails to explicitly, a material of the first piezoelectric material layer is different from a material of the second piezoelectric material layer; as claimed.

Shelton teaches an ultrasound transducer comprising a material of the first piezoelectric material layer is different from a material of the second piezoelectric material layer (para [0019] The transducer includes first and second piezoelectric layers made of corresponding different first and second piezoelectric materials).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the sensor of Strohmann with the teachings of Shelton, because using different material will result in transducer performance can be optimized to both transmit and receive sound, thus improving device/sensor accuracy (Shelton: para [0018]).

Regarding claim 13, Strohmann teaches the manufacturing method of the fingerprint identification module wherein a piezoelectric receiver layer, such as a layer of PVDF polymer or a layer of PVDF-TrFE copolymer. In some implementations, a separate piezoelectric layer may serve as the ultrasonic transmitter. In some implementations, a single piezoelectric layer may serve as both a transmitter and a receiver. In some implementations that include a piezoelectric layer, other piezoelectric materials may be used in the piezoelectric layer, such as aluminum nitride (AlN) or lead zirconate titanate (PZT) (para [0078]).

Strohmann fails to explicitly teach wherein the second piezoelectric material layer has a piezoelectric strain constant greater than that of the first piezoelectric material layer; as claimed.
However, as explained for claim 12 above, Shelton teaches the ultrasonic transducer comprising a material of the first piezoelectric material layer is different from a material of the second piezoelectric material layer. Shelton also teaches PZT is chosen as the transmitter mode piezoelectric layer 6 due to its favorable transverse piezoelectric coefficient, e.sub.31, which is approximately 15.times. larger (para [0022]).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the sensor of Strohmann with the teachings of Shelton, because using different material will result in transducer performance can be optimized to both transmit and receive sound, thus improving device/sensor accuracy (Shelton: para [0018]). Further such combination will result in device wherein the second piezoelectric material layer has a piezoelectric strain constant greater than that of the first piezoelectric material layer; due to the inherent characteristics/property of PVDF as used for receive layer (Strohmann) and PZT being used for transmit layer (Shelton). (Evidential support for such can be found in Kojima et al. (2019/0184426) and Sinelnikov (2018/0317950) which describes piezoelectric strain constant and piezoelectric voltage constant of different materials).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strohmann et al. (2018/0276440) in view of Shelton et al. (2017/0194934) as applied to claim 5 above, and further in view of Flynn et al. (2018/0148318).

Regarding claim 10, Strohmann and Shelton teaches the fingerprint identification module as explained for claim 5 above.
Strohmann and Shelton fails to teach wherein a thickness of the second receiving electrode is less than 10 microns; as claimed.
a bottom electrode 108; Fig 1), active layer (110; Fig 1; para [0021] Active layer 110 may include one or more piezoelectric materials), and a first receiving electrode (top electrode 112; Fig 1); wherein a thickness of the second receiving electrode is less than 10 microns (para [0022] The thickness of bottom electrode 108 may be in the range of 50 nanometers (=0.05 microns) to 150 nanometers (= 0.15 microns), or any value or range of values in that range).
It would have been a matter of design choice and obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Strohmann and Shelton with the teachings of Flynn, because using the bottom electrode having reasonable thickness, would result in providing device with suitable width (Note: specification of instant application describes in para [0062] the claimed aspect of having receiving electrode of certain thickness. However, the specification in para [0063] further also describes “Of course, embodiments of the present disclosure include but are not limited thereto. The second receiving electrode 112 may further be manufactured by other materials, and may have other thicknesses” . This is indicative that the thickness of receiving electrode is a matter of design choice).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strohmann et al. (2018/0276440) in view of Shelton et al. (2017/0194934) as applied to claim 5 above, and further in view of Lee et al. (2020/0133414).

Fig 10; para [0119] a display 610 of the mobile device 650) 
Strohmann and Shelton fails to teach wherein an area of the display module is substantially the same as an area of the fingerprint identification module; as claimed.
Lee teaches a display device, comprising: a fingerprint identification module (FPS; Fig 2); and a display module (DA; Fig 2), wherein an area of the display module is substantially the same as an area of the fingerprint identification module (para [0048] Referring to FIG. 2, according to an exemplary embodiment, the fingerprint recognition area FPA is in substantially the same region as the display area DA. For example, the display area DA and the fingerprint recognition area FA can coincide with each other. In this example, a fingerprint recognition function is provided over the entire display area DA.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Strohmann and Shelton with the teachings of Lee, because this will provide device wherein the fingerprint sensing can be performed in the entire display area thus providing device with dual functionality.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strohmann et al. (2018/0276440) in view of Shelton et al. (2017/0194934) as applied to claim 18 above, and further in view of Miranto et al. (2019/0102045).

para [0112] In alternative implementations, the ultrasonic sensor array 103 and the ultrasonic transmitter 105 may be combined in an ultrasonic transceiver array. For example, in some implementations, the ultrasonic sensor system may include a piezoelectric receiver layer, such as a layer of PVDF polymer or a layer of PVDF-TrFE copolymer. In some implementations, a separate piezoelectric layer may serve as the ultrasonic transmitter. In some implementations, a single piezoelectric layer may serve as the transmitter and as a receiver. In some implementations, other piezoelectric materials may be used in the piezoelectric layer, such as aluminum nitride (AlN) or lead zirconate titanate (PZT). The ultrasonic sensor system may, in some examples, include an array of ultrasonic transducer elements, such as an array of piezoelectric micromachined ultrasonic transducers (PMUTs), an array of capacitive micromachined ultrasonic transducers (CMUTs), etc. In some such examples, a piezoelectric receiver layer, PMUT elements in a single-layer array of PMUTs, or CMUT elements in a single-layer array of CMUTs, may be used as ultrasonic transmitters as well as ultrasonic receivers. Para [0152] FIG. 19 representationally depicts aspects of a 4.times.4 pixel array of sensor pixels for an ultrasonic sensor system).
Strohmann and Shelton fails to teach the driving method comprises: driving the first ultrasonic wave transmitting sensor to transmit an ultrasonic wave at a first time point; 
Miranto teaches a driving method of a fingerprint identification module, wherein at least one ultrasonic wave transmitting sensor comprises a first ultrasonic wave transmitting sensor and a second ultrasonic wave transmitting sensor (1520, 1520(1), 1520(2),…; Fig 15A; para [0081] an array 1520 of transmitters ), the driving method comprises: driving the first ultrasonic wave transmitting sensor (1520(1); Fig 15B) to transmit an ultrasonic wave at a first time point (Fig 15B); and driving the second ultrasonic wave transmitting sensor to transmit an ultrasonic wave at a second time point (1520(2); Fig 15B), so that a phase of the ultrasonic wave transmitted by the second ultrasonic wave transmitting sensor is delayed with respect to a phase of the ultrasonic wave transmitted by the first ultrasonic wave transmitting sensor (Fig 15B shows such phase delay), wherein the second time point is later than the first time point (Fig 15B; para [0083] Referring now to FIG. 15B, it may be observed that a temporal delay is established in the reception of acoustic signals at adjacent portions of the array 1510. For example, the temporal delay between reception of acoustic signals at the first portion 1510(1) and the second portion 1510(2) is .DELTA.t.sub.5. Similarly: the temporal delay between reception of acoustic signals at the second portion 1510(2) and the third portion 1510(3) is .DELTA.t.sub.6; the temporal delay between reception of acoustic signals at the third portion 1510(3) and the fourth portion 1510(4) is .DELTA.t.sub.7; and the temporal delay between reception of acoustic signals at the fourth portion 1510(4) and the fifth portion 1510(5) is .DELTA.t.sub.8. The temporal delays .DELTA.t.sub.5, .DELTA.t.sub.6, .DELTA.t.sub.7, and .DELTA.t.sub.8 may be in the range of a few tens to hundreds of nanoseconds. In an implementation, temporal delays may each be 5-10% of the transmitter excitation cycle duration, for example, or about 25-50 nanoseconds. In some implementations, .DELTA.t.sub.5, .DELTA.t.sub.6, .DELTA.t.sub.7, and .DELTA.t.sub.8 may be approximately equal, but this is not necessarily so.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Strohmann and Shelton with the teachings of Miranto, because the disclosed techniques introduce small temporal delays between at least portions of outputted receiver signals. As a result, a load on the TFT layer signal traces may be significantly reduced large number of pixels may output receiver signals simultaneously or nearly simultaneously with a result that at least some signals suffer degradation due to limitations of the TFT layer signal traces. In addition, by implementing a sliding range gate window (RGW), timing of the RGW may be controlled so as to compensate for the temporal delays, provide that the RGW window remains well aligned in a desired relationship to returned acoustic signals (Miranto: para [0038]).

Regarding claim 20, Strohmann teaches the driving method of the fingerprint identification module according to claim 19, wherein the at least one of the ultrasonic wave transmitting sensors comprises a third ultrasonic wave transmitting sensor, the para [0112] In alternative implementations, the ultrasonic sensor array 103 and the ultrasonic transmitter 105 may be combined in an ultrasonic transceiver array. For example, in some implementations, the ultrasonic sensor system may include a piezoelectric receiver layer, such as a layer of PVDF polymer or a layer of PVDF-TrFE copolymer. In some implementations, a separate piezoelectric layer may serve as the ultrasonic transmitter. In some implementations, a single piezoelectric layer may serve as the transmitter and as a receiver. In some implementations, other piezoelectric materials may be used in the piezoelectric layer, such as aluminum nitride (AlN) or lead zirconate titanate (PZT). The ultrasonic sensor system may, in some examples, include an array of ultrasonic transducer elements, such as an array of piezoelectric micromachined ultrasonic transducers (PMUTs), an array of capacitive micromachined ultrasonic transducers (CMUTs), etc. In some such examples, a piezoelectric receiver layer, PMUT elements in a single-layer array of PMUTs, or CMUT elements in a single-layer array of CMUTs, may be used as ultrasonic transmitters as well as ultrasonic receivers. Para [0152] FIG. 19 representationally depicts aspects of a 4.times.4 pixel array of sensor pixels for an ultrasonic sensor system).
Strohmann and Shelton fails to teach the driving method comprises: driving the first ultrasonic wave transmitting sensor and the third ultrasonic wave transmitting sensor to transmit an ultrasonic wave at the first time point; and driving the second ultrasonic wave transmitting sensor to transmit an ultrasonic wave at a second time point, so that 

Miranto teaches the driving method of the fingerprint identification module, comprises: driving the first ultrasonic wave transmitting sensor and the third ultrasonic wave transmitting sensor to transmit an ultrasonic wave at the first time point (Fig 15B shows driving 1520(1); para [0086] applying excitation signals to a plurality or to all elements in the ultrasonic transmitter array. Such elements may be discrete such as PMUTs, or may be arranged as rows of strips. The sensor controller may set, for one or more rows of sensor pixels, a respective RGD to accommodate the temporal delay in transmission from one element to another. This RGD may be longer for each successive row--for example, for row k+1 the RGD will have a temporal delay period greater than that for row k); and driving the second ultrasonic wave transmitting sensor to transmit an ultrasonic wave at a second time point (Fig 15B shows driving 1520(2);), so that a phase of the ultrasonic wave transmitted by the second ultrasonic wave transmitting sensor is delayed with respect to a phase of the ultrasonic wave transmitted by the first ultrasonic wave transmitting sensor and the third ultrasonic wave transmitting sensor, wherein the second time point is later than the first time point (Fig 15B; para [0086] The method may further involve, for example, applying excitation signals to a plurality or to all elements in the ultrasonic transmitter array. Such elements may be discrete such as PMUTs, or may be arranged as rows of strips. The sensor controller may set, for one or more rows of sensor pixels, a respective RGD to accommodate the temporal delay in transmission from one element to another. This RGD may be longer for each successive row--for example, for row k+1 the RGD will have a temporal delay period greater than that for row k. para [0087] The method may further involve, in an example, applying excitation signals to multiple elements simultaneously, whilst also having a temporal delay in between sets of multiple elements. For example, one or more excitation signals may be simultaneously applied to a first and second element of the ultrasonic transmitter array, then there may be a temporal delay, then one or more excitation signals may be simultaneously applied to a second and third element of the ultrasonic transmitter array, and so on). It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Strohmann and Shelton with the teachings of Miranto, because the disclosed techniques introduce small temporal delays between at least portions of outputted receiver signals. As a result, a load on the TFT layer signal traces may be significantly reduced large number of pixels may output receiver signals simultaneously or nearly simultaneously with a result that at least some signals suffer degradation due to limitations of the TFT layer signal traces. In addition, by implementing a sliding range gate window (RGW), timing of the RGW may be controlled so as to compensate for the temporal delays, provide that the RGW window remains well aligned in a desired relationship to returned acoustic signals (Miranto: para [0038]).


Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strohmann et al. (2018/0276440) in view of Shelton et al. (2017/0194934) as applied to claim 5 above, and further in view of Jang et al. (2010/0007616).

Regarding claim 14, Strohmann teaches the manufacturing method of the fingerprint identification module according to claim 12, wherein forming the at least one ultrasonic wave transmitting sensor on the side of the base substrate where the plurality of the ultrasonic wave receiving sensors are formed comprises: providing the at least one ultrasonic wave transmitting sensor (Fig 5); and forming the at least one ultrasonic wave transmitting sensor on a side of the ultrasonic wave receiving sensors away from the base substrate (Fig 5).
Strohmann and Shelton fails to teach transferring the sensor by a transfer process; as claimed.
Jang teaches a method of manufacturing display device comprising forming different layers over one another and then transferring them by a transfer process (para [0115] The first pattern layer 310 and the second pattern layer 320 may be formed of suitable transparent materials such as ITO, IZO, ZnO, and/or In2O3. Also, the first pattern layer 310 and the second pattern layer 320 may be formed by using a photolithography process. That is, an ITO layer formed by using a suitable deposition method, a spin coating method, a sputtering method, or an inkjet method may be used to form the first pattern layer 310 and the second pattern layer 320.).


Regarding claim 15, Strohmann teaches The manufacturing method of the fingerprint identification module according to claim 14, wherein forming the plurality of ultrasonic wave receiving sensors on the side of the base substrate comprises: forming a plurality of first receiving electrodes (522; Fig 5; Fig 19 also shows how PSM between two electrodes) on the side of the base substrate; forming a first piezoelectric material layer (520; Fig 5) on a side of the plurality of the first receiving electrodes away from the base substrate; and forming a plurality of second receiving electrodes in one-to-one correspondence with the plurality of the first receiving electrodes on a side of the first piezoelectric material layer (see illustrated Fig 5 below; Fig 19 also shows how PSM between two electrodes), wherein the plurality of the first receiving electrodes and the plurality of the second receiving electrodes that are in one-to-one correspondence and the first piezoelectric material layer constitute the plurality of the ultrasonic wave receiving sensors (Fig 5; Fig 19).


    PNG
    media_image1.png
    598
    736
    media_image1.png
    Greyscale



Allowable Subject Matter
Claims 7, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 7, prior art of record fails to teach the following claim limitations of “a first contact electrode; and a second contact electrode, wherein the first contact .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PREMAL R PATEL/Primary Examiner, Art Unit 2623